ON WRIT OF CERTIORARI TO THE NINETEENTH JUDICIAL DISTRICT COURT, PARISH OF EAST BATON ROUGE
Request for certiorari and expedited attention granted. Because all facts are stipulated and this matter involves only legal issues that are of substantial importance to the entire state, the district court is ordered to send to this Court the record in duplicate of the above entitled case within twenty-four hours. Hainkel v. Henry, 312 So.2d 867 (La.1975). The parties should file briefs in this Court by 5:00 p.m. on Wednesday, May 11, 2005. Oral argument shall not be scheduled unless requested by one of the parties by noon on Wednesday, May 11, 2005. If oral argument is requested by a party, it will be held on Thursday, May 12, 2005, at 9:30 a.m. Any amicus curiae brief shall comply with the briefing deadlines.